DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #17/101,409 filed on 23 November 2020.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: gripping surface 84 is not shown in the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-9 appear to read that a retention force imparts kinetic energy to the arrow, when the compressed air, combined with the retention force, will impart force to launch the arrow with a velocity and the arrow will have a mass, the arrow will then possess kinetic energy as a projectile.  Further the claims state “…firing pressure less than approximately 5,000/2,000 psi.”  This limitation will likely not be possible with a firing pressure of 1 psi, or 0.001 psi, yet those examples are “less than” 5,000/2,000.  It appears that a range is needed for the device to function as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2010/0288256 to Mattos.
Regarding Claim 7, Mattos discloses an arrow gun using compressed gas to propel an arrow (see at least Abstract) having a hollow portion (see fig.7 and at least paragraph 27), the arrow gun comprising:
a barrel sized to be received within the hollow portion of the arrow (barrel 20, see at least paragraph 27); and
a gripping surface (47/48/49) having a first configuration exerting a first retention force on the arrow receiving the barrel within the hollow portion and a second configuration exerting a different second retention force on the arrow receiving the barrel within the hollow portion (see fig. 4, gripping surface 49; first and second retention forces controlled by 47, see at least paragraphs 29-30, 33-34, 38-42).
Regarding Claims 8-9, as best understood, Mattos discloses the arrow gun of claim 7, wherein the second retention force on the arrow is sufficient to impart a kinetic energy of at least approximately 100 ftlbs/s2 in response to a firing pressure less than approximately 5,000 psi and 2,000 psi (see at least paragraphs 38-42; since the structural limitations of claim 7 are met, it appears that Mattos will inherently meet the limitations of claims 8-9 as well).
Regarding Claim 10, Mattos discloses the arrow gun of Claim 7, wherein the second retention force on the arrow is sufficient to impart a velocity of at least approximately 350 feet per second to an approximately 350 grain arrow in response to a firing pressure of approximately 5,000 psi (see at least paragraphs 38-42; since the structural limitations of claim 7 are met, it appears that Mattos will inherently meet the limitations of claim 10 as well).
Regarding Claim 11, Mattos discloses the arrow gun of claim 7, wherein the retention force acts on an outside surface of the arrow (see figs. 4, 7).
Regarding Claim 12, Mattos discloses the arrow gun of claim 7, wherein the gripping surface is an elastic element (spring 48).
Regarding Claim 13, Mattos discloses the arrow gun of claim 7, wherein the gripping surface is compressible (spring 48).
Regarding Claim 14, Mattos discloses the arrow gun of claim 7, wherein the gripping surface is resilient (spring 48).
Regarding Claim 15, Mattos discloses the arrow gun of claim 7, further comprising a barrel adapter (30) and a collar (40) moveable relative to each other (via threads, see fig.4) to dispose the gripping surface between the first configuration and the second configuration (the movement and combination of these two parts will allow the gripping surface [47/48/49] to engage the arrow at any configuration of the gripping surfaces).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2010/0288256 to Mattos.
Regarding Claims 16-17, Mattos discloses the arrow gun of claim 7, but fails to specifically disclose the barrel dimensions as claimed.  However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the barrel of the claimed dimensions, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,851,173. Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of Claims 1 and 7 of the cited patent contains all of the limitations of the Application claim 1, claims 2-6 are identical.
Claims 7-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,933,231. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the current application are recited in the patented claims.
Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,845,155. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the current application are recited in the patented claims.  The cited patent does not contain the limitation “receiver” as does the application.  However, one having ordinary skill would recognize that the arrow gun inherently has a receiver that the barrel is connected to.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,408,564. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structures of the instant application are found in the patented claims, with the exception of the length of the barrel.  However, one having ordinary skill would recognize that finding a length of barrel suitable to propel an arrow would have been obvious based on routine experimentation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998.  The examiner can normally be reached on M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN COOPER/Primary Examiner, Art Unit 3641